THE assignee of a promissory note, given without consideration, may sue the assignor at any time, and without having previously sued the maker. Howell v. Wilson, 2 Blackf. 418.
The maker of a promissory note is a competent, witness for the plaintiff, in an action by the assignee against the assignor, involving the validity of the consideration of the note.
The statute requiring an oath to a plea, replication, &c., denying the execution of an instrument of writing, &c., does not dispense with the production of the instrument on the trial: it only excuses proof of the execution of the instrument, when such plea, &c. is without oath.